21-22063-rdd   Doc 4-2   Filed 01/31/21 Entered 01/31/21 23:57:42   Exhibit 1 -
                                Email Pg 1 of 3


                                 EXHIBIT 1

                                   Email
              21-22063-rdd         Doc 4-2      Filed 01/31/21 Entered 01/31/21 23:57:42            Exhibit 1 -
                                                       Email Pg 2 of 3

Jeffrey Chubak

From:                                  David Steltzer <dsteltzer@greylockcapital.com>
Sent:                                  Sunday, January 31, 2021 1:33 PM
To:                                    AJ Camhi; Tom Lavin
Cc:                                    Jeffrey Chubak; Neal Duffy
Subject:                               RE: [EXT] Re: Lease Workout of 285 Madison Ave. FL 24


Hi AJ, Tom,

I’m writing to advise that Greylock will be filing a chapter 11 case today and seeking court authorization to reject the
lease retroactive to the filing date. We have fully vacated the premises as discussed and left it in broom clean
condition. Please feel free to shut down Greylock’s access cards.

Thank you,
David

David Steltzer, CPA
Chief Financial Officer

Greylock Capital Management, LLC
Phone: +1 (212) 808-1811
Mobile: +1 (347) 210-5152

285 Madison Avenue | 24th Floor | New York, NY 10017
dsteltzer@greylockcapital.com
Website | vCard


From: AJ Camhi <acamhi@rfr.com>
Sent: Tuesday, December 15, 2020 2:53 PM
To: David Steltzer <dsteltzer@greylockcapital.com>
Cc: Tom Lavin <tlavin@rfr.com>; Jeffrey Chubak <jchubak@aminillc.com>
Subject: Re: [EXT] Re: Lease Workout of 285 Madison Ave. FL 24

David,

I now have a conflict. Can you speak after 5:45 today or tomorrow at 9am, 11:30-12:15 or after 4:30pm

Thank you,

AJ


AJ Camhi
RFR Realty LLC
212-308-0700


          On Dec 15, 2020, at 2:46 PM, David Steltzer <dsteltzer@greylockcapital.com> wrote:

           Hi AJ,

                                                                1
   21-22063-rdd          Doc 4-2   Filed 01/31/21 Entered 01/31/21 23:57:42               Exhibit 1 -
                                          Email Pg 3 of 3
Are we speaking at 3?
Thank you

On Dec 15, 2020, at 10:16 AM, David Steltzer <dsteltzer@greylockcapital.com> wrote:


HI AJ,

3 PM would work best for us. I have attached our 2019 tax return. As far as financials go, we don’t
undergo an audit as we have no requirement

Thank you,
David

From: AJ Camhi <acamhi@rfr.com>
Sent: Monday, December 14, 2020 9:06 PM
To: David Steltzer <dsteltzer@greylockcapital.com>
Cc: Tom Lavin <tlavin@rfr.com>
Subject: RE: Lease Workout of 285 Madison Ave. FL 24

David,

Are you available tomorrow at 1pm or 3pm to discuss your email? In the meantime please forward me
your 2019 tax return along with your audited 2020 financials.

Thank you,

AJ CAMHI
EXECUTIVE VICE PRESIDENT
DIRECTOR OF LEASING
RFR REALTY, LLC
375 Park Avenue, 10th Floor
New York, NY 10152
P. 212.308.0700
acamhi@RFR.com


From: David Steltzer <dsteltzer@greylockcapital.com>
Sent: Wednesday, December 9, 2020 8:12 AM
To: AJ Camhi <acamhi@rfr.com>
Cc: Ajata Mediratta <AMediratta@greylockcapital.com>; Jeffrey Chubak <jchubak@aminillc.com>
Subject: [EXT] Lease Workout of 285 Madison Ave. FL 24

Subject to FRE 408

Hi AJ,

I am writing to propose a lease buyout for 285 Madison Avenue, 24 th Floor on terms set forth below; and
to advise that absent agreed buyout terms, Greylock intends to commence a chapter 11 bankruptcy
case, and reject the lease for and surrender the premises. Greylock’s revenues have been declining for
several years now, and while Greylock is presently paying its debts as they become due the firm is in
genuine distress as a result of the pandemic as well as recent business events (which we would be happy
to discuss with you), leaving little choice but to pursue these alternatives.


                                                    2
